Citation Nr: 0336009	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  97-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 RO rating decision 
which denied service connection for PTSD.  In September 1998, 
the veteran testified at a Travel Board hearing at the RO.  
In January 1999, the Board remanded this appeal to the RO for 
further development.  In October 2002, the Board again 
remanded this appeal to the RO to schedule the veteran for a 
requested Board videoconference hearing.  The veteran 
subsequently requested a Travel Board hearing.  In June 2003, 
the Board remanded this appeal, for a third time, to the RO 
to schedule the veteran for a Travel Board hearing, but he 
was unable to attend such hearing.  


REMAND

As noted above, in September 1998, the veteran testified at a 
Travel Board hearing.  In August 2002, the veteran was 
notified that the Veterans Law Judge who conducted such 
hearing was no longer employed by the Board, and thus he was 
given the option of having another hearing.  In a September 
2002 response, the veteran indicated that he wanted a Board 
videoconference hearing and the case was remanded for that 
purpose in October 2002.  He subsequently indicated that he 
desired a Travel Board hearing instead of a Board 
videoconference hearing.  Such a hearing was scheduled in 
June 2003.  However, in May 2003, the veteran indicated that 
he was presently incarcerated and that he would be unable to 
attend that hearing and requested that he be re-scheduled for 
a hearing after June 2003.  Therefore, the Board remanded the 
case for that purpose in June 2003.  

A Travel Board hearing was then re-scheduled for October 
2003.  There is a notation in the record that the veteran's 
representative called and indicated that the veteran had 
received notice of the October 2003 hearing, but that he 
would be incarcerated until December 2003.  The Board has 
since received information that the veteran was released in 
November 2003.  Thus the case will be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




